DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/07/2022 has been entered.
	Claim 5 has been cancelled.  Claims 1-4 and 6-10 are pending in the application.

Response to Arguments
Applicant's arguments filed 9/07/2022 have been fully considered but they are not persuasive.
Regarding the amended subject matter of claim 1 (incorporating the limitations of previous claim 5, as well as further limitations regarding the feed to each chamber) examiner notes that the material worked upon by a device for apparatus claims is not accorded patentable weight; see MPEP 2115.  Yan suggests to one of ordinary skill in the art the use of a membrane arrangement that is understood to be consistent with the claim requirements (where Yan’s “Acid II” compartment would be comparable to the claimed buffer compartment) which uses the same arrangement of membranes as required by the instant claimed invention.  Whether the buffer chamber receives a buffer solution containing a particular ion or receives DI water is drawn to the material worked upon by the device, not the device itself.
Applicant’s arguments regarding claim 7 and the range of 7-14% are similarly not persuasive.  See MPEP 716.02 for discussion of allegations of unexpected results.  The proposed unexpected results must be supported by evidence comparing to the closest prior art, among other requirements.  While applicant’s specification and examples provide data showing improved performance in the claimed range as compared to lower values, the rejection of record notes that Nakamura already teaches high-TDS FO output e.g. higher than the claimed range.  Further, as discussed, as best understood the sample taught by Ibanez would have a TDS value of approximately 7%.  And, regardless, Fang teaches TDS values of e.g. 10% as input into electrodialysis systems specifically designed for acid and base generation.  As such, even if higher TDS values may be considered preferable for production of acid and base products via electrodialysis, such is already at least suggested by the prior art, and the closest prior art e.g. Ibanez and Nakamura appear to already contemplate high TDS loads through FO or similar concentration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamura et al (TW202019552 – also available as WO 2020/071177 A1) and Ibanez et al (Acid and base recovery from softened RO brines…, Desalination, 2013) in view of Yan et al (In-Situ Combination of BMED with Monovalent Selective AEX Membrane…, Membranes, 2020).
	A machine translation of the description of Nakamura is provided with this action for reference.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  See also MPEP 2115; the material worked upon in an apparatus claim does not distinguish the structure of the apparatus.  For the instant claimed invention, the concentration of salt in e.g. the wastewater stream being acted upon is drawn to the intended use, or to limitations of the material worked upon, by the claimed apparatus for apparatus claims 1-6.	
With respect to claim 1, Nakamura teaches a method for treating water to remove hardness or soluble silica or the like, which may include combinations including e.g. RO and FO [0001].  The system is contemplated for use with wastewater to reduce discharge impact [0002].  Embodiments [Fig. 3] includes an RO device (12), and the concentrate from the RO device is fed to an FO device (14) [0062].  The FO device outputs a stream (28) and may be further concentrated by another concentrating device, or a crystallization device, or the like if desirable [0070].  Nakamura further teaches generally that electrodialysis devices may be employed as concentrating devices, e.g. in place of or in combination with the RO device [0115], or in place of the FO device [0121].
Nakamura does not explicitly teach employing an electrodialysis device to act on the aforementioned FO concentrate stream (28), though this may be considered obvious given the suggestion that stream (28) may be further concentrated, and that electrodialysis represents a suitable concentrating technology for carrying out concentrating steps in the invention taught by Nakamura.  Regardless, Nakamura is silent to the specific use of an electrodialysis system which is capable of converting a salt in wastewater into an acid and base solution.

    PNG
    media_image1.png
    531
    665
    media_image1.png
    Greyscale

	Ibanez teaches systems for managing high salinity concentrates generated during desalination processes [Abs] and takes as an example the concentrate output by a reverse osmosis membrane device, and teaches that this concentrate may beneficially be processed by a bipolar membrane electrodialysis system (BMED) to convert the salts into acids and bases as useful products.  The system is designed to mitigate common limiting factors in desalination, in particular the issue of disposal of high salinity brines [pg. 165, Introduction].  FO and similar techniques are also discussed as contributing technologies for volume reduction strategies [pg. 166, first paragraph].
	Ibanez is silent to employing the BMED system on the concentrate from an FO membrane system.
	It would have been obvious to one of ordinary skill in the art to modify Nakamura’s taught system, which produces an FO concentrate for which further concentration or processing may be desirable (and which already contemplates electrodialysis as a useful concentrating technology), to include a BMED system acting on the FO concentrate because, as in Ibanez, BMED may be usefully employed on high salinity brines as a means of recovering useful acid/base products, thereby further reducing the impact of discharge by decomposing at least some of the salts in the process.
	Similarly, it would have been obvious to one of ordinary skill in the art to modify Ibanez’s taught BMED process to employ it on an FO concentrate such as that taught by Nakamura, because Ibanez already recognizes that FO is a potentially useful “further concentrating” technology for dewatering of brines, and because Nakamura teaches serial concentration steps as useful for reducing the impact of discharge i.e. by further dewatering the RO concentrate via the FO system.
	In either case, the claimed invention would have been obvious to one of ordinary skill in the art.  As discussed above, for an apparatus claim, the specific salt concentration produced by the FO membrane system would be drawn to the intended use (or to limitations of the material worked upon i.e. feed conditions) and would not distinguish structurally.
	Applicant amended  to require limitations regarding the construction of the electrodialysis apparatus, including the presence of a buffer chamber.  As above, Ibanez teaches BMED which would include wastewater (feed) chambers for receiving a concentrated saline feed, positive and negative electrode chambers on the sides, and acid and base solution chambers as appropriate.  Ibanez is silent to the presence of a buffer chamber positioned between the wastewater chamber and one of the acid or base chambers, defined such that the buffer chamber is bounded on both sides by ion exchange membranes having the same electrical properties.
	However, Yan teaches systems for treatment of mixed salt solutions via electrodialysis, e.g. to produce acids and the like [Abs], and teaches employing a second acid chamber between the feed chamber and the primary acid chamber, which is bounded by an anion exchange membrane on both sides, one of which is selective for monovalent anions [Abs, Fig. 2].  This allows for mixed salts e.g. with different anions to be desirably separated and for multiple different acids to be produced during the process, with relatively high purity.
	It would have been obvious to one of ordinary skill in the art to further modify the combined system of Nakamura and Ibanez to include buffer chambers between the feed chamber and the acid or base chambers, such chambers be bounded on both sides by anion exchange (or cation exchange) membranes as appropriate, while providing a membrane with monovalent selectivity, to gain the benefits taught by Yan i.e. to allow for valorization of mixed salt feeds and thereby allow for production of higher purity acid (or base) products when possible, including production of multiple different types of acids (or bases) if conditions allow.
	Regarding the feed to the respective chambers e.g. the buffer chamber feed, such limitation is drawn to the material worked upon by the device and does not distinguish structurally.  See MPEP 2115.
	With respect to claim 2, as above, Nakamura teaches an RO membrane device upstream of the FO membrane device which may be considered a pre-treating apparatus and which concentrates the stream before sending it to the FO device.
	With respect to claim 4, Ibanez teaches employing bipolar membranes as well as anion- and cation-exchange membranes [Fig. 1].
	With respect to claim 6, as above the material worked upon by an apparatus does not distinguish structurally in apparatus claims.  To the extend that the system must be capable of operating on such materials, such limitation would clearly be at least implied by Ibanez, which teaches desalination and therefore clearly contemplates e.g. sodium chloride salts.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamura et al and Ibanez et al in view of Yan et al, optionally further in view of Fan et al (US PGPub 2019/0224623 A1).
	Nakamura teaches as above, including a loop for the FO draw solution that includes a concentrator that recovers water from the solution to restore its concentration [Fig. 3, 0062].  Because the system may include provisions for makeup of the draw solution (and may divert portions of the diluted draw solution to combine with the wastewater feed), the draw solution may be considered as the material worked upon, and the concentration achieved by the concentrator (34) may be considered the intended use of the claimed device such that it would not distinguish structurally.
	Alternatively, to the extent that a draw solution represents a working fluid which may be considered a structural element of an FO system, selection of an appropriate osmotic pressure for a draw solution is a variable which may be optimized by one of ordinary skill in the art based on particular applications.  Fan teaches draw solutions for FO [Abs] and teaches that they may be constituted to have osmotic pressures of e.g. greater than 1200 psi (greater than 80 atm) for seawater desalination purposes, or greater than 2000 psi (greater than 136 atm) for high salinity/ZLD systems [0066].
	It would have been obvious to one of ordinary skill in the art to provide a draw solution with an appropriate osmotic pressure e.g. values suggested by Fan for applications such as desalination or ZLD wastewater treatment processes, to provide efficient concentration of the feed stream.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamura et al and Ibanez et al in view of Fang et al (CN 107311360 A).
	A machine translation of Fang is provided with this action.
	With respect to claim 7, see the rejection of claim 1 above.  Nakamura teaches FO to concentrate wastewater (e.g. from upstream RO or the like) and suggests further concentration, including discussion generally of electrodialysis.  Ibanez teaches electrodialysis, specifically BMED, to produce useful products of acid and base from a highly saline stream e.g. an RO reject, and further discusses FO as a related technology for saline concentration.  The combination of Nakamura and Ibanez therefore suggest to one of ordinary skill in the art the use of FO followed by electrodialysis, with the electrodialysis employed to produce acid and base streams.
	Nakamura and Ibanez are silent to the use of FO to increase the concentration of salt in the wastewater to between 7-14%.  Nakamura does not particularly limit concentrations employed, and teaches examples where the FO output reaches 20% TDS [0253].  Ibanez may be considered as suggesting treatment of water with a TDS of around 7%, as they teach employing as reference samples from a specific desalination plant, whose total salt species would represent approximately 7% concentrate [Table 1].
	However, Fang teaches systems for wastewater treatment and resource recycling [0002] and teaches employing a bipolar membrane system for electrical treatment to convert a brine stream into an NaOH feed stream and an HCl feed stream [0015] for use in the system, and teaches that the brine (e.g. an RO reject) may have 10% or higher TDS.
	It would have been obvious to one of ordinary skill in the art to operate the combined system of Nakamura and Ibanez such that the FO output has a salt concentration of e.g. about 7% or about 10% or the like because, as in Ibanez and Fang, such values are consistent with electrodialysis operations using bipolar membranes to produce useful acid and base feeds, and because the system of Nakamura is contemplated as capable of high concentration via the FO step.
	With respect to claim 10, at least in view of Ibanez the treatment of sodium chloride as a major salt component would have been obvious, i.e. in the field of desalination.  Ibanez also contemplates the presence of sulfates [Table 1].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamura et al and Ibanez et al in view of Fang et al, further in view of Iyer (US PGPub 2017/0326499 A1).
	Nakamura and Ibanez teach as above, including as above an RO step upstream of the FO (or BMED) systems, from which concentrate is treated.  Nakamura teaches examples in which an RO concentration step reaches a TDS of 8% [0253].
	However, Iyer teaches FO membrane systems for treatment of saline streams [Abs] and teaches that typical RO outputs may have TDS of 3.5-5 % [0009] and that this is well suited for treatment by an FO membrane to further concentrate the brine and recover water, at low cost and high energy efficiency.
	It would have been obvious to one of ordinary skill in the art to operate the combined system such that the RO concentration reaches a concentration of about 5% or the like because as in Iyer FO may treat such concentrated streams with good efficiency.  Further, optimization of the RO concentration step would have been obvious to one of ordinary skill in the art e.g. to manage cost and the like, given that RO is a pressure-driven process.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamura et al and Ibanez et al in view of Fang et al, further in view of Fan et al.
	See the rejection of claim 3 above.  Fan teaches draw solutions for FO [Abs] and teaches that they may be constituted to have osmotic pressures of e.g. greater than 1200 psi (greater than 80 atm) for seawater desalination purposes, or greater than 2000 psi (greater than 136 atm) for high salinity/ZLD systems [0066].
	It would have been obvious to one of ordinary skill in the art to provide a draw solution with an appropriate osmotic pressure e.g. values suggested by Fan for applications such as desalination or ZLD wastewater treatment processes, to provide efficient concentration of the feed stream in the combined system of Nakamura and Ibanez.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777